                                           Case 3:20-cv-00123-JSC Document 33 Filed 09/30/20 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       NATALIA HOWELL,                                           Case No. 20-cv-00123-JSC
                                                           Plaintiff,
                                   8
                                                                                                     ORDER RE: MOTION TO DISMISS
                                                   v.
                                   9
                                                                                                     Re: Dkt. No. 16
                                  10       STRM LL - GARDEN OF EDEN, et al.,
                                                           Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Natalia Howell, proceeding pro se, brings this action pursuant to Title VII of the Civil

                                  14   Rights Act of 1964 (“Title VII”) and the Americans with Disabilities Act (“ADA”) against her

                                  15   former employer 21227 Foothill, LLC (“Garden of Eden”) (named as STRM LLC - Garden of

                                  16   Eden), Garden of Eden owners Soufyan Abouahmed and Shareef Radwan El-Sissi, and her former
                                       manager Andrew Do (collectively, “Defendants”).1 Ms. Howell alleges that Defendants’
                                  17
                                       termination of her employment was an adverse employment action constituting race, gender,
                                  18
                                       sexual orientation, and disability discrimination under Title VII, as well as disability
                                  19
                                       discrimination and retaliation in violation of the ADA. Now pending before the Court is
                                  20
                                       Defendants’ motion to dismiss. (Dkt. No. 16.) After carefully considering the parties’ pleadings,
                                  21
                                       the Court concludes that oral argument is unnecessary to resolve the motion, see Civ. L.R. 7-1(b),
                                  22
                                       VACATES the October 15 hearing, GRANTS Defendants’ motion to dismiss Ms. Howell’s Title
                                  23
                                       VII and ADA discrimination claims, with leave to amend, and DENIES Defendants’ motion to
                                  24
                                       dismiss Ms. Howell’s retaliation claim.
                                  25

                                  26
                                  27
                                       1
                                        All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. Section 636(c). (Dkt. Nos.
                                  28
                                       6 and 23.)
                                           Case 3:20-cv-00123-JSC Document 33 Filed 09/30/20 Page 2 of 13




                                   1                                    FACTUAL & PROCEDURAL BACKGROUND

                                   2       I.       Factual Background

                                   3            Ms. Howell, an African American female who identifies as an “androgynous lesbian,” was

                                   4   injured while working at Garden of Eden in June 2018. (First Amended Complaint (“FAC”), Dkt.
                                       No. 11 at 3:24-25; 5:20.)2 Although Ms. Howell’s morning manager gave her permission to leave
                                   5
                                       work and seek medical attention, Andrew Do denied her request to go to the hospital. (Id. at 4:5-
                                   6
                                       10). An MRI indicated that she suffered from a herniated disc with sciatic nerve pain. (Id. at 6:8.)
                                   7
                                       She applied for worker’s compensation but was told that Defendants denied her worker’s
                                   8
                                       compensation claim. (Id. at 4:24.) While on medical leave for her injury, Defendants terminated
                                   9
                                       Ms. Howell’s employment. (Id. at 6:13.)
                                  10
                                                The following background is based on facts reflected in the documents attached to the
                                  11
                                       FAC, which include but are not limited to: Ms. Howell’s description of her claims, a portion of the
                                  12
                                       administrative record of Ms. Howell’s EEOC claim, doctors’ notes excusing Ms. Howell from
Northern District of California
 United States District Court




                                  13   work, correspondence between Ms. Howell and Andrew Do, and a letter from Ms. Howell’s
                                  14   partner.3
                                  15            Following her injury, Ms. Howell provided Work Status Reports from Kaiser Permanente
                                  16   excusing her from work from June 26, 2018 to July 6, 2018. (Dkt. No. 11 at 28.) Andrew Do sent
                                  17   letters to Ms. Howell on July 10 and July 30 stating Defendants were willing to make necessary

                                  18   accommodations and asking when Ms. Howell planned to return to work. (Id. at 28, 29.) The July

                                  19   30 letter stated that if Ms. Howell could not return to work by August 2, Garden of Eden “will

                                  20   have to come to an ultimate decision on [her] employment status.” (Id. at 29.) Ms. Howell

                                  21   provided a doctor’s note excusing her from work from August 1, 2018 through August 31, 2018.
                                       (Id. at 27.) Ms. Howell received a termination notice from Defendants on August 17, 2018. (Id.
                                  22
                                       at 13.) In the termination notice, Defendant Garden of Eden cited that Ms. Howell had exhausted
                                  23

                                  24
                                       2
                                         Record Citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated
                                  25   page numbers at the top of the document.
                                       3
                                         The Court can consider documents attached to a complaint on a motion to dismiss. See Fed. R. Civ. P. 10; Amfac
                                  26   Mortg. Corp. v. Ariz. Mall of Tempe, Inc., 583 F.2d 426, 429-30 (9th Cir. 1978). Moreover, in the context of
                                       employment discrimination cases in particular, courts may judicially notice the administrative record of a plaintiff’s
                                  27   claims before the EEOC. See, e.g., Hsu v. Donohoe, No. 5:13-cv-02253-PSG, 2014 WL 1153912, at *2 (N.D. Cal.
                                       Mar. 20, 2014). In doing so, the Court only notices the existence of the administrative record and does not credit the
                                  28   truth of any fact recounted or matter asserted in the documents. See In re Bare Escentuals, Inc. Sec. Litig., 745 F.
                                       Supp. 2d 1052, 1070 (N.D. Cal. 2010).
                                                                                                  2
                                          Case 3:20-cv-00123-JSC Document 33 Filed 09/30/20 Page 3 of 13




                                   1   all paid time off benefits with no effort to confirm a date to return to work. (Id. at 14.) Defendant

                                   2   Garden of Eden stated in the notice that the most recent medical work status had released Ms.

                                   3   Howell to work with activity modifications and they had offered to make accommodations for Ms.

                                   4   Howell’s return. (Id.)
                                                Ms. Howell includes other allegations involving a stalking incident at work which are not
                                   5
                                       relevant to the pending motion. (FAC at 8:15; Dkt. No 11 at 12-13, 16-23.)
                                   6
                                          II.      Procedural History
                                   7
                                                Ms. Howell filed an Equal Employment Opportunity Commission (“EEOC”) charge
                                   8
                                       against Defendant Garden of Eden and received a Notice of Right to Sue on December 9, 2019
                                   9
                                       regarding Title VII and the ADA. (Dkt. No 11 at 11.)
                                  10
                                                Ms. Howell filed this action on January 1, 2020. (Dkt. No. 1.) Ms. Howell filed a motion
                                  11
                                       to proceed In Forma Pauperis, which the Court granted. (Dkt. No. 2.) The Court issued a
                                  12
Northern District of California




                                       screening order pursuant to 28 U.S.C. § 1915, concluding that Ms. Howell had not adequately
 United States District Court




                                  13   alleged her claims against Soufyan Abouahmed and Shareef Radwan El-Sissi, and noting that
                                  14   while Ms. Howell included allegations as to Andrew Do, she had not named him as a defendant.
                                  15   (Dkt. No. 7.) Ms. Howell filed her first amended complaint on April 9, 2020 pleading claims
                                  16   against Soufyan Abouahmed, Shareef Radwan El-Sissi, and Andrew Do (the “Individual
                                  17   Defendants”), as well as Garden of Eden. (Dkt. No. 11.) The FAC challenges Ms. Howell’s

                                  18   termination on August 17, 2018 as well as ostracism, the denial of hours, advancement, time off,

                                  19   and promotions. (FAC at 7:5.) Ms. Howell alleges claims for relief for race, gender, sexual

                                  20   orientation, and disability discrimination. (Id. at 7:11.) The now pending motion to dismiss

                                  21   followed. (Dkt. No. 16.)
                                                Ms. Howell also filed two additional actions against these Defendants which have been
                                  22
                                       related. (Dkt. No. 30 relating Case Nos 20-4897 and 20-4901.)
                                  23
                                                                              LEGAL STANDARD
                                  24
                                                A Rule 12(b)(6) motion challenges the sufficiency of a complaint as failing to allege
                                  25
                                       “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
                                  26
                                       550 U.S. 544, 570 (2007). A facial plausibility standard is not a “probability requirement” but
                                  27
                                       mandates “more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal,
                                  28
                                                                                          3
                                          Case 3:20-cv-00123-JSC Document 33 Filed 09/30/20 Page 4 of 13




                                   1   556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). For purposes of ruling

                                   2   on a Rule 12(b)(6) motion, the court “accept[s] factual allegations in the complaint as true and

                                   3   construe[s] the pleadings in the light most favorable to the non-moving party.” Manzarek v. St.

                                   4   Paul Fire & Mar. Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). “[D]ismissal may be based on
                                       either a lack of a cognizable legal theory or the absence of sufficient facts alleged under a
                                   5
                                       cognizable legal theory.” Johnson v. Riverside Healthcare Sys., 534 F.3d 1116, 1121 (9th Cir.
                                   6
                                       2008) (internal quotation marks and citations omitted); see also Neitzke v. Williams, 490 U.S. 319,
                                   7
                                       326 (1989) (“Rule 12(b)(6) authorizes a court to dismiss a claim on the basis of a dispositive issue
                                   8
                                       of law”).
                                   9
                                               Even under the liberal pleading standard of Federal Rule of Civil Procedure 8(a)(2), under
                                  10
                                       which a party is required to make only “a short and plain statement of the claim showing that the
                                  11
                                       pleader is entitled to relief,” a “pleading that offers ‘labels and conclusions’ or ‘a formulaic
                                  12
                                       recitation of the elements of a cause of action will not do’.” Iqbal, 556 U.S. at 678
Northern District of California
 United States District Court




                                  13   (quoting Twombly, 550 U.S. at 555). “[C]onclusory allegations of law and unwarranted inferences
                                  14   are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir.
                                  15   2004); see also Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) (“[A]llegations in a complaint
                                  16   or counterclaim may not simply recite the elements of a cause of action, but must contain
                                  17   sufficient allegations of underlying facts to give fair notice and to enable the opposing party to

                                  18   defend itself effectively”), cert. denied, 132 S. Ct. 2101 (2012). The court must be able to “draw

                                  19   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

                                  20   at 663. “Determining whether a complaint states a plausible claim for relief...[is] a context-

                                  21   specific task that requires the reviewing court to draw on its judicial experience and common
                                       sense.” Id. at 663-64.
                                  22
                                               The pleadings of parties not represented by counsel are generally liberally construed and
                                  23
                                       held to a less stringent standard. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). In Hebbe v.
                                  24
                                       Pliler, 627 F.3d 338 (9th Cir. 2010), the Ninth Circuit held that courts must still liberally construe
                                  25
                                       pro se filings post-Iqbal, noting that “[w]hile the standard is higher, our obligation remains, where
                                  26
                                       the petitioner is pro se, particularly in civil rights cases, to construe the pleadings liberally and to
                                  27
                                       afford the petitioner the benefit of any doubt.” Id. at 342 (internal quotation marks and citations
                                  28
                                                                                           4
                                          Case 3:20-cv-00123-JSC Document 33 Filed 09/30/20 Page 5 of 13




                                   1   omitted). Nevertheless, the Court may not “supply essential elements of the claim that were not

                                   2   initially pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). If

                                   3   a court grants a Rule 12(b)(6) motion, it “should grant leave to amend even if no request to amend

                                   4   the pleading was made, unless it determines that the pleading could not possibly be cured by the
                                       allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (internal
                                   5
                                       quotation marks and citations omitted).
                                   6
                                                                                  DISCUSSION
                                   7
                                              Defendants move to dismiss all of Ms. Howell’s claims insisting that Ms. Howell has
                                   8
                                       failed to establish prima facie claims under the ADA or Title VII. Defendants also argue that
                                   9
                                       claims against the Individual Defendants should be dismissed because there is no individual
                                  10
                                       liability under Title VII and the ADA, and because the Individual Defendants were not named in
                                  11
                                       the EEOC charge.
                                  12
Northern District of California




                                          A. Title VII Claims
 United States District Court




                                  13          The elements of a Title VII discrimination claim are that the plaintiff: (1) belongs to a
                                  14   protected class, (2) performed her job satisfactorily, (3) suffered an adverse employment action,
                                  15   and (4) the employer treated her differently because of her membership in the protected
                                  16   class. Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1028 (9th Cir. 2006) (internal
                                  17   citation omitted). The fourth element—that the plaintiff was subjected to adverse employment

                                  18   action because of her membership in a protected class—can be alleged either through direct

                                  19   evidence of discrimination, such as a supervisor’s derogatory comment about her race or

                                  20   gender, see, e.g., E.E.O.C. v. Boeing Co., 577 F.3d 1044, 1050 (9th Cir. 2009), or through

                                  21   circumstantial evidence, which may include allegations that similarly situated individuals outside
                                       the plaintiff’s protected class were treated more favorably or that other circumstances surrounding
                                  22
                                       the at-issue employment action give rise to an inference of discrimination, see Surrell v. Cal.
                                  23
                                       Water Serv. Co., 518 F.3d 1097, 1105-06 (9th Cir. 2008). “While an employment discrimination
                                  24
                                       plaintiff need not plead a prima facie case of discrimination to survive a motion to dismiss,” courts
                                  25
                                       generally “take each element in turn in determining whether [a plaintiff] has stated a plausible
                                  26
                                       claim for relief.” Brown v. FPI Mgmt., Inc., No. C-11-05414-YGR, 2012 WL 629182, at *3 (N.D.
                                  27
                                       Cal. Feb. 27, 2012) (internal citation omitted).
                                  28
                                                                                          5
                                           Case 3:20-cv-00123-JSC Document 33 Filed 09/30/20 Page 6 of 13




                                   1       1. Ms. Howell Fails to Adequately Allege Race, Gender, and Sexual Orientation

                                   2            Discrimination

                                   3            Ms. Howell’s Title VII claims of race, gender, and sexual orientation all fail to state a

                                   4   claim. While the allegations are somewhat unclear, it appears Ms. Howell alleges that Defendants
                                       discriminated against her because of her race, gender, and sexual orientation by terminating her
                                   5
                                       employment and denying her hours, time off, advancement, and ostracizing her.
                                   6
                                                Ms. Howell has alleged the first element of a Title VII claim, as the FAC identifies Ms.
                                   7
                                       Howell as an African American woman who identifies as an “androgynous lesbian.” (See FAC at
                                   8
                                       5:20.); see 42 U.S.C. Section 2000e-2(a)(1) (race is a protected class); Newport News Shipbuilding
                                   9
                                       & Dry Dock Co. v. E.E.O.C., 462 U.S. 669, 682 (1983) (stating that gender is a protected class
                                  10
                                       under Title VII); Bostock v. Clayton Cnty., Georgia, 140 S. Ct. 1731, 1743 (2020) (finding that
                                  11
                                       discrimination based on sexual orientation is also a form of sex discrimination under Title VII
                                  12
                                       because “for an employer to discriminate against employees for being homosexual or transgender,
Northern District of California
 United States District Court




                                  13   the employer must intentionally discriminate against individual men or women in part because of
                                  14   sex.”). Therefore, Ms. Howell is part of a protected class based on her race, gender, and sexual
                                  15   orientation.4
                                  16            As to the second element, Ms. Howell does not affirmatively allege that she performed her
                                  17   job adequately, which is how courts often deem this element satisfied. See, e.g., Sheppard v.

                                  18   David Evans & Assoc., 694 F.3d 1045, 1050 (9th Cir. 2012). Nor does she allege facts in support

                                  19   of satisfactory performance, such as good performance reviews. Cf. Id. at 1050 (finding that the

                                  20   plaintiff plausibly alleged the second element where she alleged that her performance was

                                  21   “satisfactory or better” and that “she received consistently good performance reviews”); Brown,
                                       2012 WL 629182, at *4 (finding that the plaintiff plausibly alleged the second element where she
                                  22
                                       alleged that she performed her job satisfactorily, received positive performance reviews, and was
                                  23
                                       asked to help train other employees). Because Ms. Howell alleges no details about her job
                                  24
                                       performance, she has not established that she has performed her job satisfactorily.
                                  25

                                  26
                                       4
                                  27     Ms. Howell also alleges disability discrimination in her Title VII claim; however, disability is not a protected class
                                       under Title VII. See Davis v. Team Elec. Co., 520 F.3d 1080, 1093 (9th Cir. 2008) (noting that Title VII does not
                                  28   proscribe disability discrimination). The Court therefore dismisses Ms. Howell’s disability discrimination claims to
                                       the extent that she brings them under Title VII and analyzes the claims under the ADA instead.
                                                                                                   6
                                          Case 3:20-cv-00123-JSC Document 33 Filed 09/30/20 Page 7 of 13




                                   1          Ms. Howell has satisfied the third element. Ms. Howell alleges her termination from the

                                   2   Garden of Eden and that she was ostracized, denied advancement, promotions, time off, and hours.

                                   3   (FAC at 5:22-23.) An adverse employment action generally is one that “materially affect[s] the

                                   4   compensation, terms, conditions, or privileges of...employment.” Chuang v. Univ. of Cal.
                                       Davis, 225 F.3d 1115, 1126 (9th Cir. 2000). Ms. Howell’s allegations regarding ostracism do not
                                   5
                                       constitute an adverse employment action. See Brooks v. City of San Mateo, 229 F.3d 917, 928
                                   6
                                       (9th Cir. 2000) (ostracism cannot constitute an adverse employment action). Howell’s allegations
                                   7
                                       regarding hours, time off, advancement, promotion, and termination, however, materially affect
                                   8
                                       the conditions of employment sufficient to constitute an adverse employment action. See Brooks,
                                   9
                                       F.3d at 929 (termination constitutes an adverse employment action); Rux v. Starbucks Corp., No.
                                  10
                                       2:05CV02299MCEEFB, 2007 WL 1470134, at *7 (E.D. Cal. May 18, 2007) (“Plaintiff’s
                                  11
                                       termination constitutes [an] adverse employment action”).
                                  12
Northern District of California




                                              Ms. Howell fails to adequately allege the fourth element: that Defendants terminated her
 United States District Court




                                  13   employment because of her race, gender, or sexual orientation. The FAC and attached documents
                                  14   lack factual allegations of direct evidence of discrimination, such as an allegation that a supervisor
                                  15   made a derogatory comment about Ms. Howell’s race, gender, or sexual orientation. See,
                                  16   e.g., Boeing Co., 577 F.3d at 1050. Nor does Ms. Howell allege, for instance, that Defendants did
                                  17   not terminate other, non-African American, heterosexual, or male employees who engaged in

                                  18   similar conduct—such as failing to return to work after being injured and exhausting all leave

                                  19   options. See Vasquez v. Cnty. of L.A., 349 F.3d 634, 641 (9th Cir. 2003), as amended (Jan. 2,

                                  20   2004) (“[I]ndividuals are similarly situated when they have similar jobs and display similar

                                  21   conduct”) (footnote omitted); Lin v. Potter, No. C-10-03757-LB, 2011 WL 1522382, at *12 (N.D.
                                       Cal. Apr. 21, 2011) (finding that the plaintiff failed to meet the fourth element where she failed to
                                  22
                                       allege that the employee who received a promotion instead of her was similarly situated regarding
                                  23
                                       eligibility for promotion and failed to allege that he was a different race than her). While Ms.
                                  24
                                       Howell alleges that she was denied hours and “all other employees were granted all expectations,”
                                  25
                                       (FAC at 8:19), and that she “stands out amongst her coworkers,” (id. at 5:20-21), she does not
                                  26
                                       allege that there were employees that did not share her respective identities, who were similarly
                                  27
                                       situated, but were treated differently. See Vasquez, 349 F.3d at 641.
                                  28
                                                                                         7
                                          Case 3:20-cv-00123-JSC Document 33 Filed 09/30/20 Page 8 of 13




                                   1          Because Ms. Howell has failed to allege sufficient facts to state a race, gender, or sexual

                                   2   orientation discrimination claim under Title VII, the Court GRANTS Defendants’ motion to

                                   3   dismiss with leave to amend. See Lopez, 203 F.3d at 1127.

                                   4      B. Disability Discrimination
                                              Next, Ms. Howell alleges that Defendants discriminated against her based on her disability
                                   5
                                       in violation of the ADA. (FAC at 5:22.) Here, the possible causes of action under Title I of the
                                   6
                                       ADA include disparate treatment, failure to accommodate, and retaliation. Ms. Howell does not
                                   7
                                       explicitly indicate which theory of liability applies here. However, given the allegations of her
                                   8
                                       complaint that she was “wrongfully terminated” it appears that she is pleading disparate treatment
                                   9
                                       and retaliation claims. (See FAC at 7:5.) To the extent that Ms. Howell’s opposition brief
                                  10
                                       suggests that she was denied accommodations, (see Dkt. No. 22 at 2-5), these allegations are not
                                  11
                                       in the FAC. See Broam v. Brogan, 320 F.3d 1023, 1026 (9th Cir. 2003) (finding that although the
                                  12
Northern District of California




                                       Court does not consider facts in the opposition when deciding whether the complaint states a
 United States District Court




                                  13   claim, they are relevant to a plaintiff’s ability to successfully amend).
                                  14          1. Ms. Howell Fails to Adequately Allege Disparate Treatment
                                  15          Ms. Howell fails to state a claim for disparate treatment. Ms. Howell alleges that
                                  16   Defendants discriminated against her because of her disability by terminating her employment
                                  17   “after being written off by a physician” when she was diagnosed with a herniated disc and sciatic

                                  18   nerve pain “sustained from her work injury.” (FAC at 6:7-8.)

                                  19          To state a disparate treatment claim under the ADA, a plaintiff must plead enough facts to

                                  20   allege that she: (1) suffers from a disability, (2) is otherwise qualified for employment, and (3)

                                  21   suffered discrimination because of her disability. Humphrey v. Mem’l Hosps. Ass’n, 239 F.3d
                                       1128, 1133 (9th Cir. 2001) (internal citations omitted). The ADA defines disability in regards to
                                  22
                                       the first element as (1) “a physical or mental impairment that substantially limits one or more of
                                  23
                                       the major life activities of the individual,” (2) a record of such impairment, or (3) being regarded
                                  24
                                       as having such impairment. 42 U.S.C. § 12102(1). The term “qualified individual” means an
                                  25
                                       individual who, “with or without reasonable accommodation,” can perform the “essential
                                  26
                                       functions” of the position. 42 U.S.C. § 12111(8). A plaintiff can meet the third element—that she
                                  27
                                       was discriminated against “by reason of” her disability—by alleging facts sufficient to establish
                                  28
                                                                                          8
                                          Case 3:20-cv-00123-JSC Document 33 Filed 09/30/20 Page 9 of 13




                                   1   that her disability was a “motivating factor” in an adverse employment action. Simmons v. Navajo

                                   2   Cnty., 609 F.3d 1011, 1021 (9th Cir. 2010) (internal citation omitted).

                                   3          Ms. Howell has established the first element. Ms. Howell has alleged facts to show that

                                   4   her back injury substantially limits one or more of her major life activities. Under 29 C.F.R.
                                       Section 1630.2(j)(1)(i), “substantially limits” is not meant to be a demanding standard and should
                                   5
                                       be “construed broadly in favor of maximum coverage.” Ms. Howell adequately alleges that her
                                   6
                                       injury is substantially limiting because she “could not walk, stand, or bend over,” and “was in
                                   7
                                       constant radiating pain.” (FAC at 4:16-17.) Ms. Howell has included doctor’s notes from Kaiser
                                   8
                                       excusing her from work throughout July and August of 2018, which suggest the injury has had a
                                   9
                                       significant duration. (See Dkt. No. 11 at 25-27.) Ms. Howell alleges no facts to suggest the long-
                                  10
                                       term impact of her injury, but under 29 C.F.R. Section 1630.2(j)(1)(ix), “the effects of an
                                  11
                                       impairment lasting or expected to last fewer than six months can be substantially limiting.”
                                  12
Northern District of California




                                              However, Ms. Howell has failed to allege the second element. The FAC contains
 United States District Court




                                  13   conflicting allegations about whether Ms. Howell was “an otherwise qualified individual” able to
                                  14   “perform the essential functions of the position with or without reasonable accommodation.” 29
                                  15   C.F.R. § 1630.2(m). The termination letter from Garden of Eden states that Kaiser had released
                                  16   Ms. Howell to work with activity modifications and Defendants agreed to provide such
                                  17   accommodations. (Dkt. No. 11 at 14.) This suggests that Ms. Howell was able to perform the

                                  18   essential functions of the position with reasonable accommodation. Ms. Howell, on the other

                                  19   hand, appears to allege she was not physically able to return to work because she was “written off

                                  20   work completely.” (FAC at 6:11-12.) When an exhibit attached to the complaint contradicts

                                  21   allegations in the complaint, the exhibit ordinarily controls, even when considering a motion to
                                       dismiss. See Fed. R. Civ. P. 10(c), 12(b)(6); Bogey v. Rosenberg, 705 F.3d 603, 609 (7th Cir.
                                  22
                                       2013); c.f. Associated Builders, Inc. v. Alabama Power Co., 505 F.2d 97, 100 (5th Cir. 1974)
                                  23
                                       (finding that if the appended document reveals facts which foreclose recovery as a matter of law,
                                  24
                                       dismissal is appropriate). Still, rather than accepting every statement in a unilateral writing by a
                                  25
                                       defendant as true, it is necessary to consider why a plaintiff attached the document, who authored
                                  26
                                       the documents, and the reliability of the documents. See N. Indiana Gun & Outdoor Shows, Inc. v.
                                  27
                                       City of S. Bend, 163 F.3d 449, 455 (7th Cir. 1998). Because of the conflicts between the FAC and
                                  28
                                                                                         9
                                         Case 3:20-cv-00123-JSC Document 33 Filed 09/30/20 Page 10 of 13




                                   1   the attached letter from Defendant Garden of Eden, it is unclear whether Ms. Howell is alleging

                                   2   facts that support an inference that she was able to return to work with reasonable

                                   3   accommodations.

                                   4          Ms. Howell has adequately alleged element three: that she was subject to adverse
                                       employment action because of her disability. For purposes of the ADA, and with few exceptions,
                                   5
                                       conduct resulting from a disability is considered to be part of the disability, rather than separate
                                   6
                                       grounds for termination. Humphrey, 239 F.3d at 1139-40. The link between the termination and
                                   7
                                       the disability is deemed particularly strong where it is the employer’s failure to provide reasonable
                                   8
                                       accommodations for a known disability that leads to discharge for performance inadequacies
                                   9
                                       arising from that disability. Id. at 140 (internal citations omitted); see also Kimbro v. Atlantic
                                  10
                                       Ridgefield Co., 889 F.2d 869 (9th Cir.), cert. denied, 498 U.S. 814 (1989) (finding there was a
                                  11
                                       significant causal connection between the employee’s disability and termination where the
                                  12
Northern District of California




                                       employee was discharged for excessive absenteeism caused by migraine-related absences). The
 United States District Court




                                  13   termination letter from Garden of Eden attached to the FAC states that the reason for termination
                                  14   was that Ms. Howell had exhausted all available leave but failed to return to work. (Dkt. No 11 at
                                  15   14.) The notes from Kaiser excusing Ms. Howell from work suggest that these absences were due
                                  16   to Ms. Howell’s injury. Although the termination letter states that Defendants offered to provide
                                  17   accommodations to Ms. Howell and so the causal link may not be “particularly strong,” see

                                  18   Humphrey, 239 F.3d at 1140, her absences are still deemed part of her disability. This is sufficient

                                  19   to allege that Ms. Howell’s disability was a “motivating factor” in her termination. See Simmons,

                                  20   609 F.3d at 1021.

                                  21          Because Ms. Howell fails to state a claim for disparate treatment under the ADA since she
                                       has not adequately alleged that she is a qualified individual under the statute, the Court GRANTS
                                  22
                                       Defendants’ motion to dismiss the claim with leave to amend. See Lopez, 203 F.3d at 1127.
                                  23
                                              2. Ms. Howell Adequately Alleges Retaliation
                                  24
                                              To state a claim for retaliation under the ADA, a plaintiff must allege that: (1) she engaged
                                  25
                                       in a protected activity, (2) her employer subjected her to a materially adverse employment action,
                                  26
                                       and (3) a causal link exists between the protected activity and the adverse action. Westendorf v.
                                  27
                                       W. Coast Contractors of Nev., Inc., 712 F.3d 417, 421 (9th Cir. 2013) (internal citations omitted).
                                  28
                                                                                         10
                                         Case 3:20-cv-00123-JSC Document 33 Filed 09/30/20 Page 11 of 13




                                   1          Ms. Howell has established the first element. Under the ADA, making a good faith request

                                   2   to obtain a reasonable accommodation is a protected activity. Coons v. Sec’y of the United States

                                   3   Dp’t of the Treasury, 383 F.3d 879, 887 (9th Cir. 2004). Reasonable accommodations can include

                                   4   “job restructuring, part-time or modified work schedules.” 42 U.S.C. § 12111(9)(b). Ms. Howell
                                       alleges that she requested time off due to her injury. (FAC at 6:7-8.) Ms. Howell’s request for a
                                   5
                                       leave of absence could constitute a request for reasonable accommodation. See Kimbro, 889 F.2d
                                   6
                                       at 879 (finding that a leave of absence was a reasonable accommodation for an employee whose
                                   7
                                       migraines caused him sporadically to miss work). Whether her request for a leave of absence
                                   8
                                       constitutes a reasonable accommodation is not a question the Court can answer on a motion to
                                   9
                                       dismiss. See U.S. EEOC v. Supply Chain Solutions, 620 F.3d 1103, 1110 (9th Cir. 2010) (finding
                                  10
                                       the reasonableness of an accommodation is ordinarily a question of fact) (internal citations
                                  11
                                       omitted). Therefore, construing the alleged facts in favor of Ms. Howell, she has adequately
                                  12
Northern District of California




                                       alleged that she engaged in protected activity by requesting a leave of absence.
 United States District Court




                                  13          Ms. Howell has also adequately pled the second element. An adverse employment action
                                  14   “is any action reasonably likely to deter employees from engaging in protected activity.” Pardi v.
                                  15   Kaiser Found. Hosps., 389 F.3d 840, 850 (9th Cir. 2004) (internal citations omitted). Termination
                                  16   is an adverse employment action for the purpose of a retaliation claim. See Ray v. Henderson, 217
                                  17   F.3d 1234, 1242-1243 (9th Cir. 2000) (distinguishing between “ultimate employment actions”

                                  18   such as termination and other actions that may constitute adverse employment actions). Ms.

                                  19   Howell’s termination is sufficient to establish that she has suffered an adverse employment action.

                                  20          Ms. Howell has also alleged the third element. “Temporal proximity between protected

                                  21   activity and adverse employment can by itself constitute sufficient circumstantial evidence of
                                       retaliation in some cases.” Bell v. Clackamas Cnty., 341 F.3d 858, 865 (9th Cir. 2003).
                                  22
                                       Defendants received a Kaiser note excusing Ms. Howell from work on the same day that
                                  23
                                       Defendants issued the notice of termination. (See Dkt. No. 11 at 14.) The letter also states the
                                  24
                                       reason for her termination was her failure to return to work, citing the Kaiser Work Status report
                                  25
                                       they received that day. (Id. at 14.) The timing, and the reason given by Defendants, is sufficient
                                  26
                                       to establish a causal link between her request for accommodation and her termination.
                                  27
                                              Because Ms. Howell has adequately alleged a retaliation claim, the Court DENIES
                                  28
                                                                                        11
                                         Case 3:20-cv-00123-JSC Document 33 Filed 09/30/20 Page 12 of 13




                                   1   Defendants’ motion to dismiss the claim.

                                   2      C. Individual Liability

                                   3          1. Individual Liability Under Title VII and the ADA

                                   4          Ms. Howell has failed to state a claim against the Individual Defendants under Title VII.
                                       Title VII does not impose personal liability on individual managers or supervisors. Miller v.
                                   5
                                       Maxwell’s Int’l Inc., 991 F.2d 583, 588 (9th Cir. 1993). Likewise, the Ninth Circuit has held that
                                   6
                                       there is no individual liability under the ADA. See Walsh v. Nevada Dep’t of Human Res., 471
                                   7
                                       F.3d 1033, 1037 (9th Cir. 2006). The ADA adopts the same definition of “employer,” as well as
                                   8
                                       the same remedial structure as Title VII. Id., at 1038. Therefore, the Court GRANTS Defendants’
                                   9
                                       motion to dismiss the Title VII and ADA claims against the Individual Defendants.
                                  10
                                              2. Exhaustion of Administrative Remedies Against the Individual Defendants
                                  11
                                              Defendants argue that the Title VII claim against the Individual Defendants should be
                                  12
                                       dismissed because in Ms. Howell’s EEOC Complaint, Ms. Howell did not name Individual
Northern District of California
 United States District Court




                                  13   Defendants, but only Defendant Garden of Eden. (Dkt. No. 11 at 11.) This issue is moot because
                                  14   neither Title VII nor the ADA allows for individual liability.
                                  15      D. Additional Issues
                                  16          A few days after she submitted her opposition brief, Ms. Howell filed a declaration for ex
                                  17   parte relief. (Dkt. No. 26.) It is unclear what relief Ms. Howell seeks—she makes various

                                  18   allegations as to Defendants’ behavior since the termination of her employment on August 17,

                                  19   2018. These allegations include but are not limited to stalking, credit alerts, improperly obtaining

                                  20   personal information, threats, and kidnapping. (Id. at 2-6.) Ms. Howell seems to request a

                                  21   protective order to prevent Defendants from continuing to engage in the alleged activity, although
                                       she does not state any legal authority in her declaration. (Id. at 2.) Defendants filed their
                                  22
                                       objections on August 6, 2020 and categorically deny all allegations made by Ms. Howell. (Dkt.
                                  23
                                       No. 31 at 3.) As no authority is given for the requested relief, either substantively or as a
                                  24
                                       procedural matter, the ex parte motion is denied.
                                  25
                                                                                 CONCLUSION
                                  26
                                              For the reasons explained above, the Court GRANTS the motion to dismiss Ms. Howell’s
                                  27
                                       Title VII and ADA Discrimination claims with leave to amend as to defendant Garden of Eden
                                  28
                                                                                         12
                                         Case 3:20-cv-00123-JSC Document 33 Filed 09/30/20 Page 13 of 13




                                   1   and without leave to amend as to the Individual Defendants. The Court DENIES the motion to

                                   2   dismiss Ms. Howell’s retaliation claim.

                                   3          Should Ms. Howell wish to amend her complaint, she should allege facts to support the

                                   4   legal conclusions put forth in the FAC to bring them beyond a formulaic recitation of the
                                       elements. See Haro v. Therm-X of Cal., Inc., No. 15-cv-02123-JCS, 2015 WL 5121251, at *4
                                   5
                                       (N.D. Cal. Aug. 28, 2015). As to Ms. Howell’s Title VII claims, she should include facts to
                                   6
                                       support an allegation that her job performance was satisfactory, as well as allegations of either
                                   7
                                       direct or circumstantial evidence of discrimination based on Ms. Howell’s race, gender, and sexual
                                   8
                                       orientation. As to Ms. Howell’s ADA discrimination claim, she should include facts to indicate
                                   9
                                       the duration and long-term impacts of her injury in order to support her claim that she suffers from
                                  10
                                       a disability. She should also include an affirmative allegation that she is otherwise qualified,
                                  11
                                       including factual allegations about the essential functions of her position at Garden of Eden and
                                  12
Northern District of California




                                       her ability to perform those functions with or without reasonable accommodation. See 19 C.F.R.
 United States District Court




                                  13   §1630.2(m).
                                  14          Ms. Howell must file her amended complaint, if any, by October 26, 2020. The Court
                                  15   reschedules the Initial Case Management Conference for November 12, 2020 at 1:30 p.m. via
                                  16   Zoom Webinar. The Parties’ joint case management statement is due November 5, 2020.
                                  17          The Court encourages Ms. Howell to contact the Northern District’s Legal Help Center.

                                  18   Ms. Howell can make an appointment by calling (415) 792-8982.

                                  19          This Order disposes of Dkt. Nos. 16 and 26.

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 30, 2020

                                  22
                                                                                                     JACQUELINE SCOTT CORLEY
                                  23                                                                 United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        13
